Citation Nr: 1011685	
Decision Date: 03/29/10    Archive Date: 04/07/10

DOCKET NO.  04-36 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for chronic fatigue 
syndrome.

2.  Entitlement to service connection for a low back 
disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim for a psychiatric disorder, characterized as 
panic attacks and agoraphobia.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to August 
1981 and from September 1983 to January 1986.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the benefits sought.

In April 2008, the Veteran presented testimony before the 
undersigned Acting Veterans Law Judge at the RO; a transcript 
of that hearing is of record.  

This appeal was remanded to the RO in October 2008 for 
compliance with statutory notification, collection of Social 
Security records and outstanding treatment records, and for a 
VA examination of the Veteran's spine.  The RO complied with 
the remand directives.  


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of chronic 
fatigue syndrome.

2.  The Veteran's back disorder is not causally or 
etiologically related to service.  

3.  In a February 1991 rating decision, the RO denied the 
Veteran's request to reopen the previously denied claim for 
service connection for an anxiety disorder, characterized as 
panic attacks with agoraphobia; although notified that the 
denial in a February 1991 letter, the Veteran did not initial 
an appeal.    

4.  The additional evidence received since the February 1991 
rating decision is cumulative or redundant of evidence 
previously of record and by itself or in connection with the 
evidence previously assembled does not raise a reasonable 
possibility of substantiating the claims of service 
connection for a psychiatric disorder, characterized as panic 
attacks with agoraphobia.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
chronic fatigue syndrome are not met.  38 U.S.C.A. §§ 1110, 
1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2009).

2.  The criteria for entitlement to service connection for a 
back disability are not met.  38 U.S.C.A. §§ 1131, 1112, 
1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2009).

3.  The February 1991 rating decisions which denied 
entitlement to service connection for a mental disorder is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 
20.1103 (2009).

4.  Evidence received since the February 1991 decision is not 
new and material and the claim of entitlement to service 
connection for a psychiatric disorder, characterized as panic 
attacks with agoraphobia, is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the Veteran in development of his claims for 
service connection for chronic fatigue and a back disorder 
and his application to reopen a claim of entitlement to 
service connection for a mental disorder.  38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. § 3.159. 

In letters dated in April 2003, January 2007, and February 
2009, the RO provided notice to the Veteran regarding the 
information and evidence necessary to substantiate his claims 
for service connection.  The RO also specified the 
information and evidence to be submitted by him, the 
information and evidence to be obtained by VA, and the need 
for him to advise VA of or submit any further evidence that 
pertained to his claims.  See 38 U.S.C.A. § 5103; 38 CFR 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

With respect to the request to reopen the previously denied 
claim for service connection, in Kent v. Nicholson, 20 Vet. 
App. 1 (2006), the United States Court of Appeals for 
Veterans Claims (Court) established requirements with respect 
to the content of the duty to assist notice under the VCAA 
which must be provided to a Veteran who is petitioning to 
reopen a claim.

The Court held that VA must notify a Veteran of the evidence 
and information that is necessary to both reopen the claim 
and establish entitlement to the underlying claim for the 
benefit sought.  The Court also held that VA's obligation to 
provide a Veteran with notice of what constitutes new and 
material evidence to reopen a service connection claim may be 
affected by the evidence that was of record at the time that 
the prior claim was finally denied.  This notice was provided 
in the February 2009 letter.    

In the letter sent in April 2003, the RO provided timely 
notice to the Veteran regarding what information and evidence 
is needed to substantiate a claim for service connection, as 
well as specifying the information and evidence to be 
submitted by him, the information and evidence to be obtained 
by VA, and the need for him to advise VA of or submit any 
further evidence that pertained to his claim.  

The claims were readjudicated in a December 2009 supplemental 
statement of the case.  

In compliance with the duty to notify the Veteran of what 
information would substantiate his claim, the Veteran was 
informed in the January 2007 letter that a schedular rating 
and an effective date would be assigned if his claim was 
granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  VA examinations were 
conducted in May 2003 and April 2009.

The Board concludes that all available evidence that is 
pertinent to this claim has been obtained and that there 
is sufficient medical evidence on file on which to make a 
decision on the issues.  

Service Connection Claims

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2009).  
Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d) (2009); Cosman v. Principi, 3 Vet. App. 
303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Under 38 C.F.R. § 3.310(a), service connection may be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury.  That regulation permits 
service connection not only for disability caused by service- 
connected disability, but for the degree of disability 
resulting from aggravation to a nonservice-connected 
disability by a service-connected disability.  See 38 C.F.R. 
§ 3.310; see also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

Service connection will be granted if it is shown that a 
Veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  That an injury incurred in service 
alone is not enough.  There must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  To establish service connection, there must be a 
medical diagnosis of a current disability; medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  Hickson, 12 Vet. App. at 252, citing Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. 
Cir. 1996).

Competent medical evidence is evidence provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
Competent medical evidence may also include statements 
conveying sound medical principles found in medical 
treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. § 
3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).

Importantly, a layperson is generally not capable of opining 
on matters requiring medical knowledge.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.

Entitlement to service connection for chronic fatigue 
syndrome

The Veteran alleges that he has chronic fatigue syndrome, 
which was incurred as a result of active duty service.  
Having carefully considered the record, the Board finds that 
the evidence does not contain a current diagnosis of chronic 
fatigue syndrome.  Thus, the Veteran's claim for service 
connection is denied.

The Veteran is in receipt of Social Security disability 
benefits for a back disorder and a panic disorder.  His 
social security records contain no diagnosis of chronic 
fatigue syndrome.  

In his Substantive Appeal (VA Form 9), the Veteran claims 
that his chronic fatigue syndrome cannot be diagnosed because 
it is related to his hypothyroidism.  The Veteran makes the 
same contention in his testimony at the April 2008 hearing.  
At that hearing, he also testified that he had never 
complained of being lethargic and tired, and no doctor had 
ever addressed those symptoms. 

VA treatment records from September 2008 reflect that the 
Veteran's fatigue had improved.  There is no diagnosis of 
chronic fatigue syndrome.  

The Veteran has not submitted any evidence of treatment for 
chronic fatigue syndrome.  Furthermore, he has not produced 
any records from physicians stating that he currently is 
diagnosed with this disorder.  Additionally, while the 
Veteran is claiming that his chronic fatigue syndrome is 
related to his hypothyroidism, he has made no claim for 
service connection for his hypothyroidism and has submitted 
no evidence supporting a contention that his hypothyroidism 
is etiologically related to service.  

The Veteran's assertions alone are not competent medical 
evidence, as he is a layperson without the medical knowledge 
or training required to render a diagnosis.  Espiritu, 2 Vet. 
App. 492.

In the absence of proof of a present disability there can be 
no valid claim.  Brammer, 3 Vet. App. at 225.  Service 
connection cannot be granted, under any theory of 
entitlement, if the claimed condition is not present.  In the 
absence of any current diagnosis, the claim of service 
connection for chronic fatigue syndrome must be denied.

Entitlement to service connection for a back disorder

The Veteran alleges that he has a back disorder, which was 
incurred during active duty service.  Having carefully 
considered the record, the Board finds that the preponderance 
of evidence is against a claim for service connection.  Thus, 
the Veteran's claim for service connection is denied.

The Veteran's service treatment records contain a notation in 
August 1977 that the Veteran reported lower back pain with 
symptoms beginning one week prior.  He reported a history of 
occasional lower back pain with a past diagnosis of strain.  
The Veteran was diagnosed with lower back pain.

In October 1985, the Veteran was involved in a motor vehicle 
accident.  Records show complaints of low back pain as a 
result of the accident.  After the accident, the Veteran had 
x-rays taken at the hospital that showed a slightly herniated 
disc.  

The Veteran's examination in January 1986 upon separation 
from service reported a normal spine examination. 

In June 2002, the Veteran sought treatment for low back and 
bilateral leg pain.  The record reflects that he had been 
complaining of pain for the previous 4-5 years.  Upon 
examination, the physician diagnosed left lumbar 
radiculopathy with a small L5-S1 disc herniation.  No opinion 
was offered by the Veteran's physician associating his 
diagnosis with his period of service.

The Veteran underwent a VA examination in May 2003.  The 
examiner recorded that the Veteran had been in an MVA in 1984 
and had x-rays revealing a slightly herniated disc.  He also 
recorded that for the last year, the Veteran had constant 
pain going down the left leg to the toes, which are numb.  At 
the examination, the Veteran complained of pain, weakness, 
fatiguability, and lack of endurance.  The examiner diagnosed 
the Veteran with post-traumatic degenerative disc disease of 
the lumbosacral spine with loss of function due to pain.   No 
opinion was offered on the etiology of the Veteran's back 
disorder.

At the June 2009 hearing, the Veteran testified that his back 
problems began in 1977.  He was treated for an injury and his 
condition improved but never completely resolved itself.  He 
acknowledges that medical records report that he had a back 
injury 4 years prior to service and stated that it was an 
isolated incident.  The Veteran then testified he had more 
serious back problems after the motor vehicle accident in 
1985.  He continued to experience back pain after that 
accident and feels that his back has degenerated ever since.  

The Veteran underwent another VA examination in April 2009.  
The examiner reviewed the claims file and diagnosed the 
Veteran with degenerative changes of the lumbosacral junction 
without acute abnormality.  The examiner opined that the 
Veteran's low back disorder was less likely than not caused 
by or a result of the motor vehicle accident that he 
sustained during service.  Specifically, the Veteran provided 
the following rationale: 

As the [Veteran] stated upon discharge 
he had no back problems, and as there is 
scant evidence in service medical record 
of treatment for back disorders save for 
1985 record of treatment, and as there 
is an accumulation of back complaints 
starting in the early 1990s, several 
years after discharge, it is less likely 
than not that the back problems 
sustained in 1985 [motor vehicle 
accident] is the cause of his current 
back disorder. 

The Veteran has offered no medical opinion supporting his 
contention that his current back disorder is due to the motor 
vehicle accident he sustained in service, and although he is 
of that opinion, the Veteran's assertion alone is not 
competent medical evidence, as he is a layperson without the 
medical knowledge or training required to render a diagnosis.  
Espiritu, 2 Vet. App. 492.  

The Board finds the April 2009 VA opinion probative.  The VA 
examiner indicated that the claims file was reviewed and 
discussed the service treatment records and post-service 
history as part of the rationale for his opinion.  The VA 
examiner found no nexus between the Veteran's active duty 
service and his back disorder, and the record does not 
contain another nexus opinion refuting this opinion.  

As the Veteran has not shown a medical nexus between his 
period of active service and his back disorder, the claim for 
service connection must be denied.  In reaching this 
conclusion, the Board has considered the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against the claim, that doctrine is not for application in 
the instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



New and material evidence to reopen a claim for a mental 
disorder

The record reflects that by rating decision in November 1986, 
service connection for an anxiety disorder, characterized as 
panic attacks with agoraphobia, was denied on the basis that 
the current diagnosis of an adjustment disorder with anxiety 
and panic attacks was attributable to willful misconduct, 
specifically alcoholism.  The Veteran did not timely appeal 
that determination and it became final.  In February 1991 
rating action, the RO determined that new and material 
evidence had not been submitted to reopen the previously 
denied claim and the Veteran was notified of that 
determination by letter in February1991.  The RO sent notice 
of that decision to the Veteran at his last address of 
record.  The Veteran did not appeal that decision.  
Therefore, the February 1991 rating decision became final.  
See 38 U.S.C.A. § 7105(c).  

In February 2003, the Veteran filed a petition to reopen a 
claim for service connection for a mental disorder.  The 
Veteran has failed to submit new and material evidence in 
support of his claim and therefore, the petition to reopen is 
denied.  

Decisions of the Board are final, as are unappealed rating 
actions of the RO. 38 U.S.C.A. §§ 7104, 7105.  In order to 
reopen a claim there must be added to the record "new and 
material evidence."  38 U.S.C.A. § 5108.

The law provides that new and material evidence necessary to 
reopen a previously and finally disallowed claim must be 
secured or presented since the time that the claim was 
finally disallowed on any basis, not only since the time the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  

Under the guidelines, new evidence is that which was not 
previously of record.  However, to be material under the 
guidelines, the evidence must raise a reasonable possibility 
of substantiating the claim, which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156(a) (2009).  The credibility of the evidence is 
generally presumed for the purpose of reopening.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

A review of the statement of the case shows that the RO 
denied reopening the claim for service connection for a 
mental disorder.  However, the Board is not bound by the RO's 
actions.  The Board has a jurisdictional responsibility to 
determine whether a claim previously denied by the RO is 
properly reopened.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001).  

Whether new and material evidence is submitted is also a 
jurisdictional test - if such evidence is not submitted, then 
the claim cannot be reopened.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996).  Accordingly, the Board must 
initially determine whether there is new and material 
evidence to reopen the claim for service connection for a 
mental disorder.

The evidence of record at the time of the February 1991 
rating decision consisted of service treatment records and a 
July 1986 VA examination.  

The evidence submitted in support of reopening the claim 
includes VA treatment records, private medical records, 
records of the Social Security Administration, statements of 
the Veteran and his testimony at the April 2008 hearing. 

The updated treatment records show examination and evaluation 
for the Veteran's mental condition.  It demonstrates that the 
Veteran has a mental disorder, including panic attacks and 
agoraphobia.  None of the medical evidence includes any 
opinion as to the etiology of the Veteran's current 
psychiatric condition, to include whether or not it is 
associated with alcoholism during service.  The evidence is 
new, as it was not of record at the time of the February 1991 
rating decision.  However, this evidence is essentially 
cumulative as it shows a current diagnosis of a psychiatric 
disorder, to including panic attacks with agoraphobia, and 
includes the previously made arguments of the Veteran that 
his psychiatric disorder started in service.  Such evidence 
is not material for purposes of reopening the claim for 
service connection for a psychiatric disorder, because none 
of the medical evidence includes any comment as to the 
etiology of the claimed disability.  In short, there is no 
evidence showing that the veteran has a current psychiatric 
disorder, characterized as panic attacks with agoraphobia 
that was either incurred in or aggravated by his active 
service and not the result of willful misconduct.  As such, 
none of this evidence raises a reasonable possibility of 
substantiating the Veteran's claim for service connection and 
the evidence is not new and material.  Morton v. Principi, 3 
Vet. App. 508, 509 (1992); Mingo v. Derwinski, 2 Vet. App. 
51, 53 (1992). (Observing that evidence of the appellant's 
current condition is not generally relevant to the issue of 
service connection, absent some competent linkage to military 
service).

The Veteran testified at the April 2008 hearing that his 
mental disorder is related to his period of service.  He 
stated that mental disorder began in service, prior to his 
alcoholism.  The Veteran further testified that he utilized 
alcohol to self-medicate for his mental disorder.  However, 
the Veteran has not shown, nor claimed, that he possesses the 
medical expertise that is required to render a competent 
opinion as to actual diagnoses and/or medical causation.  
Grottveitt v. Brown, 5 Vet. App. 91 (1993); Espiritu, 2 Vet. 
App. 492.  As a layperson without the appropriate medical 
training or expertise, he is not competent to render a 
probative opinion on a medical matter.  See, e.g., Bostain v. 
West, 11 Vet. App. 124 (1998). Accordingly, where, as here, 
the claim turns on a medical matter, unsupported lay 
statements, even if new, cannot serve as a predicate to 
reopen a previously disallowed claim.  See Hickson, 11 Vet. 
App. 374; Moray v. Brown, 5 Vet. App. 211, 214 (1993).

Upon review, the Veteran has provided no new evidence which 
relates to an unestablished fact necessary to substantiate 
his claim.  The evidence of record has not raised a 
reasonable possibility of substantiating the claim.  As such, 
the evidence received since the February 1991 rating decision 
is not new and material as contemplated by 38 C.F.R. § 3.156, 
and provides no basis to reopen the Veteran's claim of 
entitlement to service connection for a psychiatric disorder, 
characterized as panic attacks with agoraphobia.

	(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to service connection for chronic fatigue 
syndrome is denied.

Entitlement to service connection for a back disorder is 
denied.

New and material evidence to reopen a claim for a psychiatric 
disorder, characterized as panic attacks with agoraphobia, 
has not been submitted and the Veteran's petition to reopen 
his claim is denied.  



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


